


EXHIBIT 10.29
Sonus Networks, Inc.
2008 Stock Incentive Plan




Form of Nonstatutory Stock Option Award Agreement



This NONSTATUTORY STOCK OPTION AWARD AGREEMENT (the “Agreement”) evidences the
grant by Sonus Networks, Inc., a Delaware corporation (the “Company”) to ___
(the “Participant” or “you”) on the ___ day of ___, 20___ (the “Grant Date”).


RECITALS


WHEREAS, the Company has assumed the 2008 Stock Incentive Plan (formerly known
as the “2008 Network Equipment Technologies, Inc. Equity Incentive Plan”) (the
“Plan”), which Plan, as amended, is incorporated herein by reference and made a
part of this Agreement (capitalized terms not otherwise defined herein shall
have the same meanings as set forth in the Plan); and


WHEREAS, the Board has determined that it is in the best interests of the
Company and its stockholders to grant to the Participant the option described
herein pursuant to the Plan and the terms set forth below;


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:


1.    Grant of Option. The Company hereby grants to the Participant the right
and option (the “Option”) to purchase, in whole or in part, an aggregate of ___
shares of Common Stock (the “Shares”). The Option is intended to be a
Nonstatutory Stock Option.


2.    Option Price. The price per Share subject to the Option shall be $___ per
Share (the “Option Price”).


3.    Option Term. The term of the Option shall be seven (7) years, commencing
on the Grant Date. Unless earlier terminated as set forth herein or in the Plan,
this Option shall automatically terminate at 5:00 p.m., Eastern Time, on the
seventh anniversary of the Grant Date (the “Final Exercise Date”).


4.    Vesting Schedule. Subject to the Participant’s continued service to the
Company through the applicable vesting date, the Option shall vest and become
exercisable as follows: ___. The date on the Option becomes fully vested is
referred to as the “Final Vesting Date”.


5.    Acceleration of Vesting. Notwithstanding Section 4 hereof, the lesser of
the number of Options that are unvested as of the date of a Change in Control
(as defined in the Plan) or ___% of the total number of Shares shall vest and
become exercisable effective immediately prior to the date of such Change in
Control. Thereafter, the balance of Options that are unvested shall continue to
vest in the monthly amount set forth in Section 4 above and the Final Vesting
Date shall be accelerated by ___ (___) months.

1



--------------------------------------------------------------------------------




6.    Exercise of Option.
(a)    Notice of Exercise.  The Participant or the Participant’s representative
may exercise the vested portion of the Option or any part thereof prior to the
Final Vesting Date by giving written notice to the Company in the form
prescribed by the Company from time to time (the “Notice of Exercise”). The
Notice of Exercise shall be signed by the person exercising such Option. In the
event that such Option is being exercised by the Participant’s representative,
the Notice of Exercise shall be accompanied by proof (satisfactory to the
Company) of such representative’s right to exercise such Option.
(b)    Method of Exercise. The Participant or the Participant’s representative
shall deliver to the Company, at the time the Notice of Exercise is given,
payment for the full amount of the aggregate Option Price for the exercised
Option in the manner provided in Section 8(d) of the Plan. The Participant or
the Participant’s representative may purchase less than the number of Shares
covered hereby; provided that no partial exercise of this Option may be for any
fractional share.
(c)    Issuance of Shares. Provided that the Company receives a properly
completed and executed Notice of Exercise and payment for the full amount of the
aggregate Option Price, the Company shall promptly cause to be issued the Shares
underlying the exercised Option, registered in the name of the Participant, or
if requested by the Participant, in the name of the Participant and his or her
spouse.
(d)    Continuous Relationship with the Company Required.  Except as otherwise
provided in this Section 6, this Option may not be exercised unless the
Participant, at the time he or she exercises this Option, is and has been at all
times since the Grant Date, an employee, officer or director of, or consultant
or advisor to, the Company or any of its affiliates.
(e)    Termination of Relationship with the Company.  Upon a termination of the
Participant’s services for any reason, other than pursuant to Sections 6(f) and
(g) below, any unvested portion of the Option shall immediately terminate and be
forfeited without consideration and the vested portion of the Option shall
remain exercisable until the earlier of (i): ____ [days/months/years] following
such termination of service and (ii) the Final Exercise Date. Notwithstanding
the foregoing, if the Participant, prior to the Final Exercise Date, breaches
the terms of any agreement (including, without limitation, any confidentiality,
non-competition or non-solicitation provision) between the Participant and the
Company, the right to exercise this Option shall terminate upon such breach.
(f)    Exercise Period Upon Death or Disability.  Upon a termination of the
Participant’s service because the Participant dies or becomes disabled (within
the meaning of Section 22(e)(3) of the Code), any unvested portion of the Option
shall immediately terminate and be forfeited without consideration and the
vested portion of the Option shall remain exercisable until the earlier of: (i)
12 months following such termination of service and (ii) the Final Exercise
Date.
(g)    Termination for Cause.  Upon the effective date of a termination of the
Participant’s service by the Company for Cause (as defined below), the right to
exercise this Option, including the vested portion of the Option, shall
terminate immediately and be forfeited without consideration. If the Participant
is party to an employment, consulting or severance agreement with the Company at
the time of his or her termination of employment with the Company or any
affiliate that contains a different definition of “cause” (or any derivation
thereof), the definition in such agreement will control for purposes of this
Agreement. Otherwise, “Cause” as used in this Agreement means the occurrence of
any of the following: (1) gross negligence or willful misconduct by you in the
performance of your duties that is likely to have a material adverse effect on
the Company or its reputation; (2) your indictment for, formal admission to
(including a plea of guilty or nolo contendere

2



--------------------------------------------------------------------------------




to), or conviction of (A) a felony, (B) a crime of moral turpitude, dishonesty,
breach of trust or unethical business conduct, or (C) any crime involving the
Company; (3) your commission of an act of fraud or dishonesty in the performance
of your duties; (4) repeated failure by you to perform your duties, which are
reasonably and in good faith requested in writing by the CEO or the Board of
Directors of the Company; or (5)  material breach of any written agreement
between you and the Company, that you fail to remedy within ten (10) days
following written notice from the Company.
7.    Withholding.  The Participant may be required to pay the Company or any of
its affiliates and the Company shall have the right, and is hereby authorized,
to withhold any applicable withholding taxes in respect of the Option, its
exercise or transfer, and to take such other action as may be necessary in the
opinion of the Board to satisfy all obligations for the payment of such
withholding taxes.
8.    Transferability of Option. Unless otherwise provided by the Board in
compliance with the terms of the Plan, the Option may not be sold, assigned,
alienated, attached, transferred, pledged or otherwise encumbered by the
Participant, either voluntarily or by operation of law, except by will or the
laws of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any of its affiliates; provided that, the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No such permitted transfer of
the Option to heirs or legatees of the Participant shall be effective to bind
the Company unless the Board shall have been furnished with written notice
thereof and a copy of such evidence as the Board may deem necessary to establish
the validity of the transfer and the acceptance by the transferee or transferees
of the terms and conditions hereof. During the lifetime of the Participant, the
Option shall be exercisable only by the Participant.
9.    Provisions of the Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan; that the Option is subject to the provisions of the Plan; and that the
terms and provisions of the Plan as it may be amended from time to time are
hereby incorporated herein by reference. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.
10.    Notices. Any written notice to the Company required by any provisions of
this Plan shall be addressed to the Secretary of the Company and shall be
effective when received.
11.    Adjustments of Shares. In the event of a Change in Control or other
transaction described in Section 14 of the Plan, the Shares and the other terms
of this Agreement shall be adjusted in the manner provided for therein.
12.     No Right to Continued Employment or Service. The granting of the Option
evidenced hereby and this Agreement shall impose no obligation on the Company or
any of its affiliates to continue the employment or service of the Participant
and shall not lessen or affect any right that the Company or any of its
affiliates may have to terminate the service of such Participant.
13.     Securities Laws; Legends on Certificates. The issuance and delivery of
the Shares shall comply with (or be exempt from) all applicable requirements of
law, including without limitation the Securities Act of 1933, as amended, the
rules and regulations promulgated thereunder, state securities laws and
regulations, and the regulations of any stock exchange or other securities
market on which the Company’s securities may then be traded. The Company shall
not be obligated to file any registration statement under any applicable
securities laws to permit the purchase or issuance of any Shares under the Plan
or Awards and accordingly, any certificates for Shares or documents granting
Awards may have an appropriate legend or statement of applicable restrictions
endorsed

3



--------------------------------------------------------------------------------




thereon. If the Company deems it necessary to ensure that the issuance of Shares
under the Plan is not required to be registered under any applicable securities
laws, each Participant to whom such Shares would be issued shall deliver to the
Company an agreement or certificate containing such representations, warranties
and covenants as the Company may reasonable request which satisfies such
requirements.
14.    Erroneously Awarded Compensation.  All Awards, if and to the extent
subject to the Dodd-Frank Wall Street Reform and Consumer Protection Act, shall
be subject to any incentive compensation policy established from time to time by
the Company to comply with such Act.
15.    Entire Agreement. This Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
They supersede any other agreements, representations or understandings (whether
oral or written and whether express or implied) which relate to the subject
matter hereof. Notwithstanding the foregoing, to the extent that the Participant
has entered into an employment agreement with the Company and the terms noted in
such employment agreement are inconsistent with or conflicts with this
Agreement, then the terms of the employment agreement will supersede the
inconsistent or conflicting terms set forth herein as determined by the Board in
accordance with Section 4 of the Plan. In all other respects, this Agreement
shall remain in full force and effect.
16.    Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.
17.    Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the Company and its successors and assigns
and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Agreement and have agreed in
writing to be joined herein and be bound by the terms hereof.
18.    Choice of Law. This Agreement shall be governed by the substantive laws,
but not the choice of law rules, of the State of California (regardless of the
laws that might otherwise govern under applicable California principles of
conflicts of law) as to all matters, including but not limited to matters of
validity, construction, effect, performance and remedies.
19.    No Guarantees Regarding Tax Treatment. The Participant (or his or her
beneficiaries) shall be responsible for all taxes with respect to the Option.
The Board and the Company make no guarantees regarding the tax treatment of the
Option. Neither the Board nor the Company has any obligation to take any action
to prevent the assessment of any tax under Section 409A of the Code or Section
457A of the Code or otherwise and none of the Company, any of its affiliates, or
any of their employees or representatives shall have any liability to the
Participant with respect thereto.
20.    Amendment. The Board may amend or alter this Agreement and the Option
granted hereunder at any time, subject to the terms of the Plan.
21.     Severability. The provisions of this Agreement are severable and if any
one or more of the provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
22.     Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.


[Signature Page Follows]

4



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Agreement.




SONUS NETWORKS, INC.






By: ______________________
Name:
Title:


Agreed and acknowledged as
of the date first above written:








__________________________
PARTICIPANT
Participant Identification Number
Grant Number










___________________________________
PARTICIPANT’S SPOUSE, if applicable



5

